The State of




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 28, 2014

                                    No. 04-12-00813-CR

                                   Tracy Devon BROWN,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR5633
                      The Honorable Angus McGinty, Judge Presiding


                                       ORDER
    The Appellant’s motion for extension of time to file the motion for rehearing is
GRANTED IN PART. Time is extended to September 15, 2014.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court